                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


JOSHUA LEE VINSON, SR.,

             Plaintiff,

      v.                                             Case No. 19-CV-1264

STATE OF WISCONSIN BRANCH 4
COURT RACINE,

             Defendant.


                               SCREENING ORDER


      Plaintiff Joshua Lee Vinson, Sr., an inmate confined at the Racine County Jail,

filed a pro se complaint under 42 U.S.C. § 1983 alleging that his constitutional rights

were violated. About a month after filing his complaint, he filed an amended

complaint, which he may do once without the court’s permission. This order resolves

Vinson’s motion for leave to proceed without prepaying the filing fee and his motion

to waive the initial partial filing fee and screens his amended complaint.

1. Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because Vinson

was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows

the court to give a prisoner plaintiff the ability to proceed with his case without

prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the

prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must then
pay the balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.

      On September 19, 2019, the court ordered Vinson to pay an initial partial filing

fee of $18.42. (ECF No. 8.) About a week later, Vinson filed a motion asking the court

to waive the initial partial filing fee. (ECF No. 9.) He explains that his account

balance is in the negative, he cannot earn money at the jail, and he has no outside

financial support. The court will grant Vinson’s motion to waive the initial partial

filing fee and will grant his motion for leave to proceed without prepaying the filing

fee. He must pay the $350 filing fee over time in the manner explained at the end of

this order.

2. Screening the Complaint

      2.1 Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

      In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

                                           2
a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under the color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and it holds them to a less stringent standard

than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio,

792 F.3d 768, 776 (7th Cir. 2015)).

       2.2 Vinson’s Allegations

       Vinson sues the “State of Wisconsin Branch 4 Court Racine” for violating his

due process rights. He explains that the prosecuting attorney added two additional

counts in an amended information on the same day his criminal trial started. While

he was allegedly acquitted of those additional counts, he was convicted of two other

counts. Vinson asserts that the counts he was convicted of did not appear in the

amended information. Vinson explained to his attorney how his due process rights

                                             3
had been violated, but his attorney allegedly told him there was nothing he could do.

According to Vinson, his attorney then filed a motion for a competency examination.

      Vinson asserts that, on August 23, 2019, he informed the court that the charge

he was convicted of did not appear in the amended information. In response, the

prosecuting attorney allegedly informed the court she would be filing new charges,

which she allegedly did about three weeks later.

      Vinson states that he is innocent of all the charges. He asks to be released from

jail, for compensatory damages, and for “the case to be acquitted.” (ECF No. 10 at 5.)

      2.3 Analysis

      Vinson names only the “State of Wisconsin Branch 4 Court Racine” as a

defendant in the caption of his complaint. But he cannot sue the Racine court because

it is not a “person” under § 1983. See Griffin v. State of Wisconsin, No. 07-1653, 2007

WL 2913892 at *3 (7th Cir. Oct. 5, 2007). Accordingly, the Racine court must be

dismissed.1

      Vinson’s amended complaint, however, suffers from a more significant

deficiency. Prisoners have two paths they may travel to obtain relief in federal court:

civil tort actions under 42 U.S.C. § 1983 and habeas corpus review of state

adjudications under 28 U.S.C. § 2254. Morgan v. Schott, 914 F.3d 1115, 1119 (7th Cir.

2019). The two paths are not interchangeable. When a prisoner challenges “the fact



1
 Because the Racine court is not a person that can be sued, it is not capable of consent.
Therefore, its consent is not required to dismiss it. Cf. Coleman v. Labor & Indus.
Review Comm'n, 860 F.3d 461 (7th Cir. 2017). Therefore, Vinson is the only party,
and the court has his consent.
                                           4
or duration of his confinement,” habeas corpus, not § 1983, is the proper path. Id.

(citations omitted). To state it differently, if a decision in the prisoner’s favor would

“necessarily imply the invalidity of [his] conviction or sentence[,]” he may not pursue

a § 1983 claim unless he can show that his “conviction or sentence has been reversed

on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.” Id. (quoting Heck v. Humphrey, 512 U.S. 477,

486-87 (1994)).

      Vinson argues that the charges for which he was convicted did not appear in

the amended information, and therefore the court violated his due process rights by

allowing those charges to proceed to trial. He also argues he is innocent of the charges

for which he was convicted. Vinson asks this court to invalidate his conviction and

release him from jail. Vinson has chosen the wrong path to obtain the relief he wants.

He cannot proceed under § 1983. Instead, he may challenge his conviction in a direct

appeal in state court and, if that is unsuccessful, he may challenge his conviction

through a federal writ of habeas corpus.

3. Conclusion

      THEREFORE, IT IS ORDERED that Vinson’s motion to waive the initial

partial filing fee and his motion for leave to proceed without prepaying the filing fee

(ECF Nos. 9, 2) are GRANTED.

      IT IS FURTHER ORDERED that the agency having custody of Vinson shall

collect from his institution trust account the $350 filing fee by collecting monthly

                                           5
payments from Vinson’s prison trust account in an amount equal to 20% of the

preceding month’s income credited to Vinson’s trust account and forwarding

payments to the Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by

the case name and number assigned to this case. If Vinson is transferred to another

county, state, or federal institution, the transferring institution shall forward a copy

of this order along with his remaining balance to the receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Vinson is confined.

      IT IS FURTHER ORDERED that State of Wisconsin Branch 4 Court Racine

is DISMISSED because it is not a person that can be sued under § 1983.

      IT IS FURTHER ORDERED that this case is DISMISSED without

prejudice pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).

      IT IS FURTHER ORDERED that the Clerk of Court enter judgment

accordingly.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within thirty days of the entry of judgment. See Fed. R. of

App. P. 3, 4. This court may extend this deadline if a party timely requests an

extension and shows good cause or excusable neglect for not being able to meet the

thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).



                                           6
      Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within twenty-eight days of the entry of judgment. The

court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2). Any motion under

Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case

      Dated at Milwaukee, Wisconsin this 9th day of October, 2019.




                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                           7
